PER CURIAM HEADING






                     NO. 12-05-00240-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS

ROBERT FRANKLIN CALDWELL,                §     APPEAL FROM THE 7TH
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                        §     SMITH COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            This appeal is being dismissed because Appellant has failed, after notice, to pay or make
arrangements to pay the trial court clerk’s fee for preparing the clerk’s record.  Appellant appeals
from an order dated June 9, 2005 denying his motion for a judgment nunc pro tunc.  The clerk’s
record was due to have been filed on or before September 7, 2005.  On September 2, 2005, the trial
court clerk notified this Court in writing that the clerk’s record had not been filed because Appellant
had not paid the fee for preparation of the record.  The clerk requested an extension of time for filing
the clerk’s record, which was granted until October 6, 2005.  On September 7, 2005, this Court
informed Appellant that the clerk’s request for an extension of time to file the record stated that the
reason for the delay in filing was due to nonpayment of the required preparation fee.  Appellant was
further informed that, pursuant to Texas Rules of Appellate Procedure 37.3(b) and 42.3(c), the
appeal would be dismissed unless proof of full payment to the clerk was provided on or before
September 22, 2005.
            Because Appellant has neither provided proof of full payment or otherwise responded to this
Court’s notice, the appeal is dismissed.  Tex. R. App. P. 37.3(b), 42.3(c).      
Opinion delivered September 30, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.

(DO NOT PUBLISH)